Swift, J.
The question in this case, is, whether the copy of a record, from a justice of the peace, in the state of Vermont, certified by him, as justice of the peace, is admissible evidence, in a court in this state ? The records of courts, from a neighbouring state, must be proved according to the *366rules of the common law, or the act of congress ■ But this is conformable to neither; and is merely in the form required to make it evidence in that state. The act of congress requires, that the records, and judicial proceedings of courts of any state, shall be proved, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or other presiding magistrate, as the case may be, that the attestation is in due form. Where courts of justices of the peace, are courts of record, they come within the act of congress : but this record is not certified according to the requirements of that act-It does not appear, but that there was a clerk of this court, and a seal. Of course, the court cannot know, that the record is duly certified; and the Superior Court property rejected it, as evidence.
If the act of congress liad been complied with, this record would have been admissible. In those states where justices of the peace hold courts of record ; where' they are the sole judges, and have no other persons to be their clerks ; they are the presiding magistrates, and clerks of their own courts, and may certify their records, in a manner conformable io the act of congress.
After attestation of the record, a justice of the peace may certify, that he is the presiding magistrate, and clerk of the court ; that there is no seal, and that the attestation is in usual form ; and then subscribe it, as justice of the peace. This would be a literal compliance with the act, and the copy of the record, so certified, would be admissible evidence.
I am of opinion, therefore, that a new trial ought not to be granted.
Mitchell, Ch. J., Reeve, Trumbull, Smith and Brain-ard, Js., severally concurred.